TATE and MARCUS, JJ.
We are not convinced that the trial court erred in the holding, on the basis of the evidentiary hearing, that the record establishes that the state bore its burden of proving an intelligent and knowing plea of guilty. Nevertheless, we feel that the present protracted post-conviction proceeding supports reiteration of the principal that the preferred procedure under the present circumstances is for the trial court to ascertain independently at the time of the plea that the accused is aware of the rights he relinquishes by his plea and of the consequences thereof.